DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to amendment filed on 07/28/2022. As per instant Examiner Amendment, Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 have been amended. Claims 1-20 have been examined and are pending in this application. Claims 1, 8 and 15 are independent.
The Specification Objection for abstract is withdraw as new abstract have been submitted. Terminal disclaimer filed on 07/28/2022 and Approved on 07/28/2022. Therefore double patenting is withdrawn.
Claims 1-20 are allowed.
Examiner’s Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is detecting a threat for a file system in real time. Audit events in the file system which include unique file operations and duplicative file operations. The audit events de-duplicated to remove the duplicative file operations. Time series data generated the unique file operations but not the duplicative file operations, and the time series data analyzed to determine whether a subset of the unique file operations includes file-access instructions. Compared to a normal pattern of file-access instructions to determine whether the observed file-access instructions are abnormal. If the observed file-access instructions are abnormal, generated an alert. Page 2 of 16 
The closest prior art, as previously recited, are Rostami (US 10230749), Rajasekharan (US 20190042744), SRIDHARA (US 20150230108), Salunke (US 20160371170), in which, Rostami discloses automatically grouping malware based on artifacts includes receiving a plurality of samples for performing automated malware analysis to generate log files based on the automated malware analysis; processing the log files to extract features associated with malware; clustering the plurality of samples based on the extracted features; and performing an action based on the clustering output. Rajasekharan discloses file backup metadata for each of a plurality of computing devices is accessed and analyzed to detect anomalous file backup activity of individual ones of the computing devices. A determination is made as to whether the detected anomalous file backup activity of at least some of the computing devices is correlated in time. File description metadata for each of the computing devices is also accessed and analyzed to identify files in the computing devices that are anomalous to other files in the computing devices. SRIDHARA discloses configured to dynamically determine the key assets that are to be monitored in the mobile device, monitor the access or use of these key assets by monitoring data flows, transactions, or operations in a system data bus of the mobile device, and report suspicious activities to a comprehensive behavioral monitoring and analysis system of the mobile device. The comprehensive behavioral monitoring and analysis system may then use this information to quickly identify and respond to malicious or performance degrading activities of the mobile device. Salunke discloses the system obtains machine-generated time-series performance data collected during execution of a software program in a computer system. Next, the system removes a subset of the machine-generated time-series performance data within an interval around one or more known anomalous events of the software program to generate filtered time-series performance data. The system uses the filtered time-series performance data to build a statistical model of normal behavior in the software program and obtains a number of unique patterns learned by the statistical model. When the number of unique patterns satisfies a complexity threshold, the system applies the statistical model to subsequent machine-generated time-series performance data from the software program to identify an anomaly in an activity of the software program and stores an indication of the anomaly for the software program upon identifying the anomaly.
However, none of Rostami (US 10230749), Rajasekharan (US 20190042744), SRIDHARA (US 20150230108), Salunke (US 20160371170), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim1 and similarly Claim 8 and Claim 15. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claim 8 and Claim 15: accessing audit events in the file system for a time interval, the audit events including unique file operations and duplicative file operations within the time interval; de-duplicating the audit events to remove the duplicative file operations and retain the unique file operations from the audit events;  generating time series data that comprises the unique file operations and is devoid of the duplicative file operations; analyzing the time series data to determine whether a subset of the unique file operations includes file-access instructions to access files corresponding to the subset of unique file operations, the files protected by system credentials; comparing a pattern of the file-access instructions in the time interval to a normal pattern of file-access instructions; determining, based at least in part on the comparing, that the file-access instructions in the subset of unique file operations are abnormal based at least in part on a deviation between the pattern of the file-access instructions in the time interval and the normal pattern of file access instructions ; responsive to determining that the file-access instructions in the subset of unique file operations are abnormal, determining that the file system is vulnerable to the potential misuse of system credentials; and generating an alert based at least in part on determining that the file system is subject to the potential misuse of system credentials.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.    





For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439